Citation Nr: 1016269	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico which denied the Veteran's claim 
for service connection for sleep apnea.  

The Board notes that evidence currently of record indicates 
that the Veteran's sleep apnea disorder is related to a 
service-connected sinusitis disorder.  As such, the Board 
will review the issue on appeal as a claim for entitlement to 
service connection for sleep apnea, to include as secondary 
to sinusitis.  

The Veteran testified at a Board hearing, conducted via 
videoconferencing.  A transcript is of record.   



FINDING OF FACT

The objective medical evidence indicates that the Veteran's 
sleep apnea disorder is caused, in part, by a service-
connected sinusitis disorder.  



CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations codified, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has 
also been the subject of various holdings of Federal courts.

As the Board herein grants the claim for service connection 
for sleep apnea, the need to discuss VA's efforts to comply 
with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated.

Factual Background.  The Veteran essentially contends that 
his sleep apnea disorder either started in service or caused 
by his service-connected sinusitis disorder.  

In service treatment records, dated April 2004, February 
2005, and May 2005, respectively, the Veteran reported having 
difficulty sleeping more than a few hours each night.  

In a January 2006 VA psychiatric examination report, the 
examiner diagnosed the Veteran as having severe sleep 
impairment which interfered with his daily activity.

In a January 2006 VA medical examination report, the examiner 
noted that the Veteran had nasal mucosal edema with clear 
discharge, resulting in 80 percent obstruction of the left 
nostril and 50 percent obstruction of the right nostril.  An 
X-ray report showed that the maxillary sinuses were partially 
opaque.  The diagnoses were rhinitis and sinusitis, existent 
since service.  In a May 2006 rating decision, the RO granted 
service connection for sinusitis.  

In a May 2007 private treatment record, the Veteran reported 
having surgery to repair a left-sided deviated septum 
approximately one and a half years prior to examination.  
After examination, the diagnosis was obstructive sleep apnea.

In a May 2007 private sleep apnea study, the examiner 
diagnosed severe obstructive sleep apnea syndrome.  It was 
noted that the Veteran responded best to a continuous 
positive airway pressure (CPAP) apparatus.

In an October 2009 statement, a private examiner, John R. 
Stuart, M.D., reported that the Veteran was a patient of his 
and that the Veteran currently had sleep apnea.  He stated 
that chronic sinusitis and a septal defect were contributing 
factors to the Veteran's sleep apnea.  He indicated that, at 
this point, use of CPAP had not been very effective due to 
the chronic sinusitis.

In a January 2010 statement, Dr. Stuart stated that the 
Veteran's sleep apnea was partly due to his septal deviation.  
He indicated that the deviated septum would make it more 
difficulty for the Veteran to breathe in effectively, 
creating inhaled pressure and opening the upper airway.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).

c.  Analysis.  The Board finds sufficient evidence to grant 
the Veteran's claim of service connection for obstructive 
sleep apnea.  The Veteran's complaints of problems sleeping 
during his last year and a half of service are well 
documented.  Moreover, the Board notes that sleep apnea was 
diagnosed in May 2007, and most importantly, Dr. Stuart 
stated that the Veteran's service-connected chronic sinusitis 
was a contributing factor to the Veteran's sleep apnea 
disorder.  As there is no contradicting medical opinion of 
record, the Board finds that the preponderance of the 
evidence supports the Veteran's claim.  Accordingly, service 
connection for sleep apnea is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


